                                                                       Case 3:20-cv-08222-GMS Document 28 Filed 09/11/20 Page 1 of 3



                                                                 1   Brett W. Johnson (#021527)
                                                                     Eric H. Spencer (#022707)
                                                                 2   Colin P. Ahler (#023879)
                                                                     Derek C. Flint (#034392)
                                                                 3   SNELL & WILMER L.L.P.
                                                                     One Arizona Center
                                                                 4   400 E. Van Buren, Suite 1900
                                                                     Phoenix, Arizona 85004-2202
                                                                 5   Telephone: 602.382.6000
                                                                     Facsimile: 602.382.6070
                                                                 6   E-Mail: bwjohnson@swlaw.com
                                                                             espencer@swlaw.com
                                                                 7           cahler@swlaw.com
                                                                             dflint@swlaw.com
                                                                 8   Attorneys for Proposed Intervenor-Defendants
                                                                     Donald J. Trump for President, Inc., Republican
                                                                 9   National Committee, National Republican
                                                                     Senatorial Committee, National Republican
                                                                10   Congressional Committee, Arizona Republican
                                                                     Party, Coconino County Republican Committee,
                                                                11   Maricopa County Republican Committee, Yuma
                                                                     County Republican Committee
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer




                                                                                          IN THE UNITED STATES DISTRICT COURT
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES




                                                                                                FOR THE DISTRICT OF ARIZONA
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16   Darlene Yazzie, Caroline Begay, Leslie
                                                                     Begay, Irene Roy, Donna Williams, and          No. 3:20-cv-08222-GMS
                                                                17   Alfred McRoye,
                                                                                                                    Notice Regarding Hearing Logistics
                                                                18                    Plaintiffs,

                                                                19          v.

                                                                20   Katie Hobbs, in her official capacity as
                                                                     Secretary of State for the State of Arizona,
                                                                21
                                                                                      Defendant.
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28
                                                                       Case 3:20-cv-08222-GMS Document 28 Filed 09/11/20 Page 2 of 3



                                                                 1          In accordance with the Court’s order, (Doc. 24), the Proposed Intervenor-Defendants
                                                                 2   give notice to the Court that it is imperative the September 22, 2020 hearing be held via
                                                                 3   videoconference or, as a secondary option, via telephone. Proposed Intervenor-Defendants’
                                                                 4   principal expert resides out-of-state and cannot travel to Arizona for the September 22, 2020
                                                                 5   hearing.
                                                                 6          Because the Proposed Intervenor-Defendants intend to proffer expert testimony, they
                                                                 7   request that the Court hold an evidentiary hearing. And given the complexity of the issues
                                                                 8   in this case, and the possibility that multiple intervenors will participate, the Proposed
                                                                 9   Intervenor-Defendants request a two- or three-day hearing.
                                                                10          DATED this 11th day of September, 2020.
                                                                11                                                        SNELL & WILMER L.L.P.
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
                                                                                                                      By: /s/ Derek C. Flint
Snell & Wilmer




                                                                                                                          Brett W. Johnson
                      Phoenix, Arizona 85004-2202




                                                                13
                                                                                                                          Eric H. Spencer
                             LAW OFFICES




                                                                                                                          Colin P. Ahler
                              602.382.6000




                                                                14
                                   L.L.P.




                                                                                                                          Derek C. Flint
                                                                15                                                        One Arizona Center
                                                                                                                          400 E. Van Buren, Suite 1900
                                                                16                                                        Phoenix, Arizona 85004-2202
                                                                                                                          Attorneys for Proposed Intervenor-
                                                                17                                                        Defendants Donald J. Trump for
                                                                                                                          President, Inc., Republican National
                                                                18                                                        Committee, National Republican
                                                                                                                          Senatorial Committee, National
                                                                19                                                        Republican Congressional Committee,
                                                                                                                          Arizona Republican Party, Coconino
                                                                20                                                        County Republican Committee,
                                                                                                                          Maricopa County Republican
                                                                21                                                        Committee, and Yuma County
                                                                                                                          Republican Committee
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                                -1-
                                                                       Case 3:20-cv-08222-GMS Document 28 Filed 09/11/20 Page 3 of 3



                                                                 1                               CERTIFICATE OF SERVICE
                                                                 2         I hereby certify that on September 11, 2020 I electronically transmitted the attached
                                                                 3   document to the Clerk’s Office using the CM/ECF System for filing and transmittal of a
                                                                 4   Notice of Electronic Filing to the CM/ECF registrants on record in this matter.
                                                                 5
                                                                 6   s/ Margie Johnson

                                                                 7
                                                                 8
                                                                 9
                                                                10
                                                                11
             One Arizona Center, 400 E. Van Buren, Suite 1900




                                                                12
Snell & Wilmer
                      Phoenix, Arizona 85004-2202




                                                                13
                             LAW OFFICES

                              602.382.6000




                                                                14
                                   L.L.P.




                                                                15
                                                                16
                                                                17
                                                                18
                                                                19
                                                                20
                                                                21
                                                                22
                                                                23
                                                                24
                                                                25
                                                                26
                                                                27
                                                                28

                                                                                                               -2-
